A new framework strategy for multilingualism (debate)
The next item is the debate on the report by Mr Joan i Marí, on behalf of the Committee on Culture and Education, on a new framework strategy for multilingualism.
rapporteur. - Mr President, I wish to begin by thanking the colleagues who helped me draw up this report, and especially the members of the Committee on Culture and Education. I also wish to thank Commissioner Figeľ, who has kept in contact with us, for his positions on plurality and on the issues related to minority languages, etc. Thanks are also due to all the other colleagues, from several groups, and other people involved in the report, especially the members of the various NGOs for the normalisation of languages who were in contact with us during the preparation of the report. I would like to mention in particular Vicent Santaló, a member of the legal staff at the Catalan Parliament, who worked with us until his death last summer.
The main aim of this report is to move forward the concept of plurality in languages. Plurality and diversity are common values of the European Union. There should be unity among all Europeans in this area, which should have plurality as one of its main aims, because a non-plural Europe is a false and devalued Europe. This is reflected in a certain manner in languages. As you know, in sociolinguistic terms there are 'normalised' languages, which are the fully official languages used in all walks of our lives. There are also 'minorised' languages, which are not fully official and cannot be used for every purpose, despite the fact they are the main languages in specific language communities. There is also a third group, which is that of minority languages. All these groups must be respected and preserved, and the preservation of language diversity is one of the aims of the European Institutions.
Europeans are not as multilingual as we think. Unfortunately, many European citizens have only one language - usually their mother tongue - and one of the main goals of the European Union is to have a citizenship able to speak several languages. In order to achieve that, it is very important for there to be a change in mentality. Our society was formed under the influence of Jacobinist states. Most European states are unilingual officially, and this is a remnant of Jacobinism. However, this is not a true reflection of the facts. The aim of the European Union is not to maintain this point of view, but to preserve genuine plurality and work towards citizens being able to speak several languages.
We need a European language policy. That policy should promote multilingualism, improve the language skills of European citizens across the European Union and preserve all languages, whether or not they are official EU languages. To this end, the budget and European programmes must support not just the main languages, but all languages, in order to improve diversity. In this way we must make a special effort to support endangered languages. Every language is good for mankind, and if a language is lost we have all lost something because each language has its own unique expressions. It is for this reason that we must preserve genuine plurality and true diversity. In this sense, it is necessary to draw up a full report on the actions still to be developed.
Member of the Commission. Mr President, I should like to start by congratulating Mr Joan i Marí for his excellent report on the Commission communication relating to a new framework strategy for multilingualism. Not only the framework strategy, but also the report has been drawn up in the spirit of diversity and unity. That should be the leading line in our implementation of policies in this area.
I am sure we would all like to see a multilingual European society in which the rate of individual multilingualism steadily increases until every citizen has practical skills and at least two languages in addition to their mother tongue. That is the famous 'Mother tongue plus two' formula agreed by EU leaders in Barcelona in 2002.
I recently set up the internal multilingualism network in the European Commission and established the High Level Group on Multilingualism. These are both implementation initiatives under the new framework strategy for multilingualism.
Another priority is to develop early language learning. If we want to build a multilingual society we have to start as soon as possible. We have to ensure that language learning in pre-school and primary school is effective, for that is where key attitudes towards languages and cultures are formed. The new lifelong learning programme will offer a wide range of funding possibilities for projects promoting language awareness, for access to language learning resources, as well as for networks contributing to the development of language policies.
For the first time the education and training programme has, as a specific objective, the promotion of language learning and linguistic diversity. For the first time also, a transversal action will support multilateral projects and networks in that field. These are new opportunities open to all the languages spoken in the European Union.
Let me now say a few words on the European indicator for language competence. That was one of the subjects in another recent communication from the Commission. The first meeting of the advisory board took place just two weeks ago, at the end of October. The experts attending the meeting, representing 22 countries, showed much interest and consensus on taking forward the establishment of that indicator.
I am pleased to note that the report by Mr Joan i Marí recognises the Commission's efforts to promote language learning and linguistic diversity in the European Union. The report contains a thorough analysis of our framework strategy to create a multilingual society and acknowledges our commitment to achieving the objectives stated in our communication.
I should like to thank the rapporteur once again for his inspiring report, and would stress that the Commission is determined to pursue the ideas and actions set out in this new strategy for multilingualism in our Union.
on behalf of the PPE-DE Group. - (FR) Mr President, the debates on multilingualism and on the protection of regional and minority languages and the use of languages in the European institutions always lead people to adopt firm positions, which are sustained by underlying political conflicts.
This own initiative report, which, let us remember, is aimed at implementing a new framework strategy for multilingualism, has the virtue of extending the debate that was already begun with the Ebner and Bayona report in 2003 and the Portas report in 2005, on regional and minority languages and on the learning of languages by immigrants. Parliament is thus called upon to confirm its previous positions or to amend them in view of the changing situation, for fear of contradicting itself. We tried hard, during the course of our work, to strike a balance that was acceptable to all parties, as was reflected by the outcome of the votes in committee, and, in doing so, we took account of the acquis, and also put the issue of multilingualism into perspective.
I therefore call on my fellow Members to act wisely and not to fight the wrong battle. Languages must be the link between the citizens of Europe, not the weapon used to create divisions and to sow discord.
My country, Luxembourg, is the only Member State, the only founder country, whose national language is not recognised as an official European language. Yet, the government of Luxembourg has decided not to request official language status, as it believes that multilingualism is our future. We were given language and intelligence in order to listen to each other, not to fight each other.
Sixty-five years ago, on 10 October 1941, the people of Luxembourg had to take part in a referendum organised by the Nazi occupiers, for which they were asked to specify their race, ethnicity and language. Their response to the three questions was: Luxemburgish. As punishment, they were forced to enrol in the occupying army and deported to the concentration camps. The fact remains that, after the war, the generation of victims accepted the fact that German, together with French, was the main language taught at school. Luxemburgish has successfully developed and is doing well. As for our future, I hope that Article 22 of the Charter of Fundamental Rights, which requires the Union to respect cultural, religious and linguistic diversity, protects us from any arbitrariness.
on behalf of the PSE Group. - (ES) Mr President, Commissioner, ladies and gentlemen, we are pleased that a framework strategy has been put in place for multilingualism in the European Union.
Our motto, 'United in diversity' is a testament to the importance of the diversity of cultures, of customs, of beliefs and also of languages, to the construction of the Union.
The Charter of Fundamental Rights has made respect for linguistic diversity one of our fundamental values. This principle does not just apply to the official languages, but also to the many regional and minority languages spoken within the Union, including those of immigrant communities.
This rich co-existence of different linguistic communities in Europe sometimes leads to extreme difficulties within the day-to-day working practices of the Community institutions. Despite the fact that all languages are of equal importance from a cultural point of view, it makes no sense to take the view that the European Union's institutions could operate if it were using all of them at the same level.
I believe that progress on the promotion, defence and knowledge of this linguistic diversity must be supported by the Member States by means of active policies for promoting and defending languages in education and in the more social realm, including in the media, and the promotion of the learning of at least two foreign languages, with a view to facilitating knowledge of other cultures, promoting mobility and increasing awareness amongst the European citizens.
Finally, within the Community institutions, it must be possible for communication between the citizens and the Union to be carried out in their mother tongues. Furthermore, in order to make the use of mother tongues compatible with the day-to-day work of the institutions, we must establish different uses for the different languages and it is in this area that we must work towards agreeing on the basic criteria to use in order to reach a consensus on these working languages, without forgetting any element, either cultural, the number of speakers or the status of the languages in their respective States.
I hope that the new Commissioner responsible for multilingualism, Mr Leonard Orban, agrees with this idea and will work in that direction.
on behalf of the ALDE Group. - (LT) Ladies and gentlemen, first of all, I would like to welcome the Commission's first communication dealing with multilingualism and setting major objectives for the European Union's linguistic diversity: to promote language learning and a beneficial multilingual economy, as well as to provide all EU nationals with the opportunity to familiarise with the Community laws and other information in their mother tongue.
Today, the European Union represents 450 million people from various ethnic, cultural and linguistic backgrounds. Therefore, the benefits of foreign language knowledge are obvious. Language helps to understand different lifestyles and opens a door to cultural tolerance. Moreover, language competence helps in work, study, travel and communication anywhere in the world.
Foreign language learning should start at a very early age, when the human brain is most receptive to taking in new information. This is my firm opinion as a medical doctor. Thus far, various surveys show that almost half of respondents admit to knowing only their native language. Thus, we have a long-term objective that cannot be postponed. At least 84% of Europeans agree that each EU national should know at least one foreign language. Consequently, we have great support from the society, the importance of which is increasingly acknowledged when adopting laws in the European Union.
On the other hand, we must not forget the old European languages, of which my native Lithuanian language is one of the oldest. I would like to emphasise the importance of preserving such languages in the context of European linguistic diversity. We should not only learn foreign languages, but also keep in mind another challenge - preserving and cherishing the old European languages by legally ensuring their rights.
I see the multilingual European as an educated person, who is able to live in a country other than his or her native land and who speaks foreign languages for professional reasons, and is willing to undertake further study. Sadly, quite a large part of the European society still fails to benefit from multilingualism, and the motivation of citizens to learn foreign languages is not very strong. We should promote that by any and all available means.
on behalf of the Verts/ALE Group. - (ES) Mr President, I would like to use my one minute of speaking time to express my full and explicit support for the report presented by Mr Joan i Marí.
If the Union wants to be true to its slogan 'United in diversity', it must give multilingualism pride of place, going beyond just the official languages.
Just as protecting biodiversity is and must be a central value in our current societies, the protection of linguistic diversity must be seen as a central element of progress, the promotion of peace and development.
Given that many of today's armed conflicts are the results of violations of cultural rights, linguistic rights and identities, it is urgent that we look upon promoting multilingualism as a tool for promoting dialogue, understanding and peace.
Though this is important in the world in general, it is particularly important in a European Union which aspires one day to move on from being a Union of values to being a political Union.
Promoting multilingualism in Europe therefore means wealth and progress. Opting for monolingualism, however, will make us poorer.
on behalf of the GUE/NGL Group. -
(The speaker spoke Irish)
I want to thank Mr Joan i Marí for the work he has undertaken. I hope that the adoption of the amendments he has put forward can provide a basis for a meaningful EU language policy. As the rapporteur has said, we need to improve language skills and to maintain the whole range of European languages.
Colleagues may be aware that Dublin will host an important conference on 24 November, entitled 'The Legacy of the European Bureau for Lesser-Used Languages and the Future of Lesser-Used Languages in the EU'. It is important that NGOs such as the European Bureau for Lesser-Used Languages receive continued funding and that there is project funding for languages as well, particularly languages that are in danger.
I fully support calls for an EU language plan, for project funding for the most endangered languages, for the Ebner report to be implemented in full, for the EU Ombudsman to have an explicit mandate to act in cases of language-based discrimination, and for a working party to be set up that can work towards giving a legal base to the concept of respect for linguistic diversities.
I ask colleagues to support the rapporteur's amendments.
on behalf of the UEN Group. - (PL) Mr President, the draft resolution on the new framework strategy on multilingualism deserves particular attention, as language is the basis of a nation's culture and a resource that we must make use of. That is the reason why we pay close attention to all attempts to interfere in multilingualism in the European Union and react to all attempts to restrict it.
It is with satisfaction that we accept the initiative to set up a European language competence index, but on condition that this initiative covers all official EU languages, and will not be restricted in undertakings and in studies to five languages only. For these reasons, on behalf of the Union for Europe of the Nations Group, I tabled an amendment to Article 6 deleting those sections that detract from the idea of multilingualism and which allow the possibility of restricting studies just to five particular languages.
I ask my colleagues to support this amendment, because otherwise this document which is so important and so essential for multilingualism, will not reflect the full intentions and tendencies that inspire us.
(ES) Mr President, one year ago, in its first Communication on multilingualism, the European Commission set three entirely reasonable objectives: to promote language learning and linguistic diversity, to promote a multilingual economy, with the resulting improvement in work mobility and the competitiveness of the European economy, and to provide all of the citizens with access to information on the Union in their own languages.
Everybody is aware of the close relationship between this Communication and the general European objective that we set at the Barcelona Council in 2002 of ensuring that children learn at least two foreign languages in addition to their mother tongue.
It is precisely this that the report that this Parliament will vote on tomorrow must deal with; offering the 450 million European citizens a wide range of tools to allow them to learn languages and hence to enjoy the immense social, economic and cultural advantages of participating in our great integration project, a project rich in national histories, languages and cultures, which today represents a dream of unity in diversity, benefiting all of the citizens.
The rapporteur's opportunistic attempt to use the report to make nationalistic proposals in his own personal interest is entirely inappropriate and entirely undermines the purpose of the Communication.
In this regard, we should welcome the result of the work carried out by the Committee on Culture and Education, which has shown responsibility and good sense by using its amendments to redirect the initial text and its ideologically biased approach. The rapporteur's radical intentions are demonstrated by the fact that he has ended up voting against his own report in committee.
Respect for diversity is one of the Union's principles, but using languages to split up States along ethnic and linguistic lines is an outrage that we in the Group of the European Peoples Party (Christian Democrats) and the European Democrats will always vigorously oppose.
(ET) Ladies and gentlemen, in the Middle Ages, my home city of Pärnu, like the other Hanseatic cities, traded with Russia, Germany and the Scandinavian countries. Every merchant had to know the four local languages. I concur with the idea that pervades this report - Europeans should know two other languages in addition to their native tongue. Language proficiency considerably accelerated the Estonians' reintegration into Europe after the Soviet occupation.
The ability to understand one another's language and culture will help Europe's sense of cohesion to overcome problems caused by the expansion of the European Union and by immigration. There is an Estonian saying - the more languages, the more lives. In the European Union, many people live many lives. People go to other Member States either to work temporarily or to live permanently. Many of the Member States' significant national minorities became established in the post-World War II era of reconstruction.
My mother tongue is one of those European languages that are spoken by one million people. The report emphasises that small languages must be protected. I would like to add that they must be protected not only from the major languages of the European Union, but also from major languages from beyond Europe. Here I refer to Russian. By offering the motivation to learn in addition to language learning, we would alleviate the problems that have been very clearly identified by second- and third-generation immigrants in Germany, France and the Baltic States. They are far from the land of their birth, and they are also unable to participate sufficiently in the culture and life of their new homeland due to their poor linguistic proficiency. In such conditions, the costly efforts to enable official business to be conducted in major languages from beyond Europe are counter-productive, even detrimental.
While language learning is the most important means of integration, it is also time-consuming, and must be embarked on as early as possible.
(CS) Mr President, Commissioner, ladies and gentlemen, concerning the new framework strategy for multilingualism, I welcome the conclusions aimed at supporting and respecting linguistic diversity, which is a founding principle of the EU, especially in view of the shortsighted tendency to cut the number of working languages on the foolish grounds of wanting to reduce the amount of money spent on interpreting and translation services. Yes, support for multilingualism is an important factor in cultural, economic and social integration, but is not, and has never been, the major factor in solving the social differences and problems that unfortunately continue to exist.
I should also like to emphasise and lend my backing to the view that in its language policy the EU must adhere strictly to the principle of solidarity, as it should in other areas. We cannot allow language policy to become a source of conflict among the EU Member States or the general public, which is indeed a genuine possibility.
. - (LV) I doubt whether adding another 60 languages to the 21 European Union official languages will achieve the goal of true multilingualism espoused by the rapporteur, since it is not possible to give equal weight to the role of the Welsh and the Russian languages. Experience shows that languages which are used more widely and in a more economically active way 'devour' small ones. Just let us imagine that Russian were to become an EU official language. I am almost certain that we would not have long to wait before Latvian and Estonian would no longer be used in general, not only in the European Union, but even in Latvia and Estonia. Before we tackle multilingualism throughout Europe, we ought to set an example in Parliament itself. How much motivation do interpreters have to learn the languages of small Member States? How long will we have to wait before, when you arrive at Strasbourg, the heart of Europe, the border guard speaks to you in a language other than French? I am convinced that we need to begin by strengthening the official languages of the small EU Member States, leaving minority languages policies to the Member States to deal with. In the future, the European Union will continue to be a union of states and not of ethnic groups. Thank you.
(PT) Mr President, leaving aside a number of proposed amendments, which I shall be voting against tomorrow, this report in its current form broadly enshrines appropriate principles, which have been acquired over the years, and in particular since 2000, which was named European Year of Languages.
Yet the application of some of these principles is dependent on what the subsidiarity rule will allow. Whilst it is true that everyone has the right to their mother tongue, it remains true that in practical terms applying this principle to the letter, over and above the official languages, would hamper the entire running of the Union's institutions. Moreover, we must prevent the use of what are referred to as minority languages for the purposes of nationalist extremism.
The issue of extending the European indicator of language competence is also addressed. In its current form, it is only for measuring competence in English, French, German, Spanish and Italian. This system must not mislead us into fostering the widespread learning only of these five languages. I say this not only on the grounds of the necessary balance and legitimacy but also because the projection of European languages outside Europe is a highly important factor in an era of globalisation, not to mention the historical, human and cultural dimensions of these languages.
The Portuguese language - and you will appreciate why I give this example - is, of all the EU languages, the third most widely spoken around the world behind English and Spanish, and ahead of German, French and Italian. Consequently, as in Written Statement 58, to which I was a signatory, I welcome the principle introduced in this report of ensuring that the European indicator of linguistic competence covers all of the Union's official languages, and, should it prove feasible, all the remaining languages spoken in Europe.
Mr President, I should like to congratulate the rapporteur, Mr Joan i Marí, on his report and its contents. I am very much in favour of supporting multilingualism and, in particular, the lesser-used languages.
I will not speak in my native language, Irish, this evening. However, at the beginning of next year, in two part-sessions from now, I will be able to do that with the support of Parliament's services. I welcome that and look forward to it. It gives meaning to the phrase 'unity in diversity', which has been used so much here this evening.
The lesser-used languages of Europe are as important, if not more so, than those which are widely spoken because we must support and strengthen them. That is why I believe we can look forward to unity and cooperation through a common strengthening of our languages.
I would like to express my thanks for this discussion in support of multilingualism in European institutions, an issue that is significant both for individual countries and for our Community as well.
There are several important principles that always define what we are. As part of our culture, languages are not only a technical instrument, but are also important bearers of our heritage, and as a cultural phenomenon they deserve respect and recognition. This is a very important responsibility of the Member States in particular. Therefore, it is essential to take a proactive approach to the teaching and use of languages. Through the programme, the European Commission has created opportunities for the continued support of multilingualism, including minority or regional languages. The European Bureau for Lesser-Used Languages (EBLUL) has been a partner, offering opportunities for other activities within the framework of the new programme. The same applies to the language research network, MERCATOR.
Let me remind you that the first piece of secondary EU legislation adopted in 1958 concerned languages. This was just the beginning, and it is extremely important that languages play their crucial role at this stage of European integration as well, a role that is not only political, but also cultural and, of course, economic and social as well.
In conclusion, it gives me great pleasure to observe that I am to be the first Commissioner in the history of the EU to be responsible for multilingualism as a separate policy and that shortly, subject to your consent, the entire sector will become autonomous, in collaboration, of course, with other sectors. Moreover, another colleague, the designated Commissioner from Romania, Mr Leonard Orban, will be joining us. He can be of help not only in promoting this policy but also in ensuring a strong commitment to the development of multilingualism.
The debate is closed.
The vote will take place tomorrow, at 11.30 a.m.
Written statements (Rule 142)
(FR) There was a time when all humankind spoke one language and used the same words. However, according to the biblical account of the Tower of Babel, people tried to build a tower that could reach the sky and put them on an equal footing with God. To thwart this plan, God multiplied the number of languages so that people would no longer understand each other and would disperse across the Earth.
With this report on multilingualism, Europe is implementing an 'anti-Tower of Babel' project, insofar as it intends to promote and develop minority languages.
In order to gauge the importance of multilingualism, we really must understand what it is all about. Cultural and linguistic diversity means showing respect for cultural identity, traditions and religions.
By promoting the integration of a European society in which there are many different types of knowledge, Europe is implicitly acknowledging that language learning is a crucial factor in people's ability to communicate amongst themselves.
Multilingualism is also an opportunity for the future, and it has become Europe's duty to safeguard it for its citizens.
Faced with globalisation, which encourages monolingualism, the more linguistic diversity is recognised, the less we will be able to fall back on our identities.
(PT) Today is a very special day for those European languages, like Portuguese, that are spoken around the world, because the European Parliament is acknowledging the significant role that they play.
Recitals E and F and paragraph 3, which I proposed, enshrine the major strategic importance that we should attribute to languages like Portuguese within the framework of European multilingual policy, since they have the particular quality of facilitating direct communication with other parts of the world.
This resolution recognises the fact that Europe cannot close in upon itself, but has to deal with the rest of the world and needs to address its ability to communicate globally. Certain languages are invaluable tools for it to do so.
By recognising the true value of languages like Portuguese that are widely used around the world, the resolution has provided a better balance and greater strategic value.
It paves the way for demands that the teaching and learning of languages with this potential should be more actively promoted; indeed, they should be promoted as the second, third or fourth languages for people in the EU to learn.
I am grateful to my fellow Members for their support, to the rapporteur for her openness, and particularly to our shadow rapporteur, Mrs Hennicot-Schoepges, for her willingness: her help was crucial in completing this initiative so successfully.